Title: From Thomas Jefferson to Daniel D. Tompkins, 26 January 1808
From: Jefferson, Thomas
To: Tompkins, Daniel D.


                  
                     Sir 
                     
                     Washington Jan. 26. 08.
                  
                  I take the liberty of inclosing to you the copy of an application which I have recieved from a portion of the citizens of the state of New York, residing on the river St. Lawrence and Lake Ontario, setting forth their very defenceless situation for the want of arms, & praying to be furnished from the magazines of the US. similar applications from other parts of our frontier in every direction have sufficiently shewn that, did the laws permit such a disposition of the arms of the US. their magazines would be compleatly exhausted, and nothing would remain for actual war. but it is only when troops take the field that the arms of the US. can be delivered to them. for the ordinary safety of the citizens of the several states, whether against dangers within or without, their reliance must be on the means to be provided by their respective states. under these circumstances I have thought it my duty to transmit to you the representation recieved, not doubting that you will have done for the safety of our fellow citizens on a part of our frontier so interesting & so much exposed, what their situation requires and the means under your controul may permit.
                  Should our present differences be amicably settled it will be a question for consideration whether we should not establish a strong post on the St. Lawrence, as near our Northern boundary as a good position can be found. to do this at present would only produce a greater accumulation of hostile force in that quarter. 
                  I pray you to accept the assurances of my high respect & esteem.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I also inclose the copy of a letter from Mr. Peregrine Fitzhugh of Sodus.
                  
               